Citation Nr: 1019922	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Richard Rasmussen


REMAND

The appellant served in the United States Army Reserve.  His 
service included a period of active duty for training 
(ACDUTRA) in July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In October 2007 and June 2009 the 
Board remanded the matter for additional development.

When this case was remanded in October 2007 and June 2009, 
the Board requested, among other things, that the agency of 
original jurisdiction (AOJ) respond to the appellant's August 
2005 request for a copy of records from Keesler Air Force 
Base.  Unfortunately, there is nothing in the record on 
appeal to show that the AOJ has responded to the appellant's 
request for records from Keesler Air Force Base.  

Additionally, in the Board's June 2009 remand, the Board 
instructed that the appellant be scheduled a VA examination.  
The examiner was instructed to provide an opinion as to:

[W]hether it is at least as likely as not 
. . . that the appellant has a current 
neck disability that can be attributed to 
service.  In so doing, the examiner 
should discuss the significance, if any, 
of the entry in a May 1987 Medical Board 
report, to the effect that the appellant 
had "continued pain in his neck," 
subsequent reports dated in January, 
April, May, and June 1988, collectively 
showing that the appellant complained of 
pain in his neck that dated back to 1985, 
and the appellant's more recent 
statements and testimony pertaining to 
continuity of symptoms since service.

In the September 2009 examination report, however, the 
examiner merely stated that the appellant's neck disability 
was less likely related to his 1986 in-service automobile 
accident.  (The examiner erroneously indicated that the 
appellant had been hit by a car in 1986.  The accident 
actually occurred in July 1985.)  The examiner reasoned:  

There was no evidence of neurologic 
injury at that time or acute cervical 
spine injury.  There is some possibility 
of acute cervical disk at that time.  
However, there is no evidence based on 
the patient's history or clinical 
examinations that has been documented 
that he did have an acute cervical disk 
herniation at that time, so I would say 
that it is less likely than not that the 
current course of his cervical spine pain 
is related to a service-connected 
incident.

Here, the examiner appears to have relied solely on the 
documented record without regard to the Veteran's report of 
continued symptoms.  In the September 2009 examination 
report, the examiner indicates that, "[t]here are no paper 
medical records for my examination today."  Therefore, the 
entire claims file, including a copy of this remand, should 
be forwarded to the examiner in order for the examiner to 
have an opportunity to reconcile his medical opinion with the 
appellant's contentions and the medical history specifically 
documented in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Respond to the appellant's August 
2005 request for a copy of records from 
Keesler Air Force Base.  The response 
must be documented in the claims file.

2.  Return the entire claims file, 
including a copy of this remand, to the 
examiner who conducted the September 2009 
examination of the appellant.  The 
examiner should be asked to review the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the appellant has a 
current neck disability that can be 
attributed to service.  In so doing, the 
examiner should explicitly discuss the 
significance of:  (1) the entry in a 
May 1987 Medical Board report, to the 
effect that the appellant had "continued 
pain in his neck;" (2) subsequent 
reports dated in January, April 1988, May 
1988, and June 1988 showing that the 
appellant complained of pain in his neck 
that dated back to 1985; and (3) the 
appellant's statements and testimony 
pertaining to continuity of symptoms 
since the 1985 accident.  A complete 
rationale should be provided.

After the requested medical review has 
been completed, the report should be 
reviewed to ensure it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  See Stegall, 11 Vet. App. 268.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a neck disability.  If the 
benefit sought is not granted, furnish 
the appellant and his representative with 
a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

